An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-180
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


STATE OF NORTH CAROLINA

      v.                                      Lenoir County
                                              Nos. 13 CRS 50039
WARREN STEVEN ST. GEORGE                           13 CRS 700035



      Appeal by defendant from judgments entered 31 July 2013 by

Judge Charles H. Henry in Lenoir County Superior Court.                         Heard

in the Court of Appeals 21 July 2014.


      Attorney General Roy Cooper, by Associate Attorney General
      Gayle L. Kemp, for the State.

      Bryan Gates for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Defendant     appeals     from    judgments     entered     after    he    was

convicted     for   driving    while    impaired,      driving    while    license

revoked, and driving left of center.              Defendant argues the trial

court erred in denying his motion to suppress.                     After careful

review, we hold that the trial court did not err in denying

defendant’s motion to suppress.
                                               -2-
       On    4   January     2013       at    approximately          9:55    p.m.,       Trooper

Jackie Rogers stopped defendant for driving left of center on

Tick Bite Road in Grifton.                   When the trooper asked defendant for

his license, defendant stated that he did not have a license.

The trooper        observed that defendant had red, glassy                              eyes, a

strong      odor    of    alcohol       coming       from   his     person,      and     slurred

speech.      The trooper formed the opinion “that the defendant had

consumed     a     sufficient      quantity          of    an   impairing        substance    to

appreciably         impair        his        mental       and      physical       faculties.”

Defendant was arrested and charged with driving while impaired,

driving      while       license    revoked,         and    driving       left     of    center.

Defendant        pled    guilty    to     driving         while    impaired       in    district

court, and the State dismissed the other two charges.                                  Defendant

was sentenced to 18 months in prison.                           Defendant filed written

notice of appeal to superior court on 8 April 2013.

       Prior to trial in superior court, defendant filed a motion

to suppress evidence seized during the traffic stop.                                   The trial

court conducted a hearing on the motion prior to trial on 30

July 2013 and denied defendant’s motion.                             On 31 July 2013, a

jury   found       defendant       guilty       of    driving       left    of     center    and

driving while impaired.                 Defendant entered a no contest plea to

driving      while       license    revoked.              The     trial    court       sentenced
                                         -3-
defendant to 18 months for driving while impaired and to 120

days    for    driving       while   license    revoked    and   driving      left    of

center.       Defendant filed timely written notice of appeal on 6

August 2013.

       Defendant contends the trial court erred in denying his

motion to suppress because the trooper did not have reasonable

suspicion to stop his vehicle.             This Court’s review of an order

denying a motion to suppress is “strictly limited to determining

whether       the    trial    judge’s   underlying        findings    of     fact    are

supported       by    competent      evidence,    in   which     event     they      are

conclusively         binding    on    appeal,    and   whether       those     factual

findings in turn support the judge’s ultimate conclusions of

law.”     State v. Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619

(1982).        “The trial court’s conclusions of law, however, are

fully reviewable on appeal.”               State v. Hughes, 353 N.C. 200,

208, 539 S.E.2d 625, 631 (2000).

               Under the Fourth Amendment, a police officer
               is    permitted    to    conduct   a    brief
               investigatory stop of a vehicle and detain
               its occupants without a warrant[.] However,
               in   order    to   conduct   a   warrantless,
               investigatory stop, an officer must have
               reasonable and articulable suspicion of
               criminal activity. The reasonable suspicion
               must arise from the officer’s knowledge
               prior to the time of the stop.
                                   -4-
State v. Fields,       ___ N.C. App. ___, ___, 723 S.E.2d 777, 779

(2012) (citations and quotation marks omitted).

      Citing State v. Otto, 366 N.C. 134, 138, 726 S.E.2d 824,

828 (2012), defendant contends that “[i]n order for weaving to

constitute reasonable suspicion for a vehicle stop, it must be

‘constant and continual.’”       Defendant also cites Fields, where

this Court found reasonable suspicion based on weaving “like a

ball bouncing in a small room” combined with other cars having

to take evasive measures to avoid an accident.           Fields, ___ N.C.

App. at ___, 723 S.E.2d at 779.          Defendant argues there was no

evidence that other cars were affected in this case, there was

no   indication   of   the   distance    his   car   travelled   while   the

trooper followed, and there was no testimony of extreme weaving.

We are not persuaded.

      In this case, the trial court made the following relevant

findings of fact:

           1. Master trooper Jackie Rogers, a North
           Carolina highway patrolman of over thirteen
           years of experience, was on routine patrol
           in    northeastern    Lenoir     County  at
           approximately 9:55 p.m. on Friday, January
           4, 2013. Rogers was stopped at a stop sign
           at the intersection of Highland Avenue and
           Contentea Drive near Grifton when he first
           observed the defendant’s motor vehicle.

           2. Trooper Rogers observed a Lincoln back
           out from a driveway located west of his
                                    -5-
           location on Contentea Drive. This driveway
           was adjacent to a residence that had a
           reputation as being a “liquor house” from
           which one could buy alcohol.

           3. The Lincoln proceeded east on Contentea
           Drive away from Trooper Rogers’ location.
           Contentea Drive[,] at that location[,] is a
           two lane rural highway divided by a double
           yellow line that passes several residences.

           4. The Lincoln[,] as it was being driven
           east[,] drifted one to two feet across the
           center line into the westbound lane at an
           area west of a railroad crossing. After the
           motor vehicle returned to the east bound
           lane, it again crossed the center line as
           the motor vehicle entered a curve in the
           road to the left.    The vehicle crossed the
           center line a third time when it entered a
           long curve to the right.    At that location
           the motor vehicle straddled the center lines
           so that half of the vehicle was in the west
           bound lane.    Because the curve obstructed
           the view of the oncoming lane, the trooper
           decided to activate his blue lights and pull
           the Lincoln over.

These   findings    are   unchallenged    by   defendant    and   “they    are

deemed to be supported by competent evidence and are binding on

appeal.”   State v. Roberson, 163 N.C. App. 129, 132, 592 S.E.2d

733, 735–36, disc. review denied, 358 N.C. 240, 594 S.E.2d 199

(2004).    The evidence indicates that defendant crossed into the

opposite   lane    of   travel   three   times,   and   that   his   car   was

halfway in the opposite lane of travel in an area where a curve

obstructed the view of oncoming traffic.                Similarly, in both
                              -6-
Otto and Fields, the defendants weaved within their own lane of

travel and crossed the center line.    Otto, 366 N.C. at 135, 726

S.E.2d at 826; Fields, ___, N.C. App. at ___, 723 S.E.2d at 779.

Accordingly, we conclude the trooper had reasonable suspicion to

stop defendant’s vehicle, and the trial court did not err in

denying defendant’s motion to suppress.   Defendant’s argument is

overruled.

    No error.

    Judges BRYANT and STROUD concur.

    Report per Rule 30(e).